97 U.S. 1 (____)
TROY
v.
EVANS.
Supreme Court of United States.

*2 Mr. H.A. Herbert for the defendants in error, in support of the motion.
Mr. Samuel F. Rice and Mr. Thomas G. Jones, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The writ of error in this case was sued out by the defendants below, upon a judgment rendered May 27, 1875, for $3,926.96. If there were nothing more, it would be clear that we have no jurisdiction. The bonds sued upon, however, were payable in instalments, and amounted in the aggregate to more than $5,000, while the instalments due when the judgment was rendered were less. The plea upon which the case was tried put in issue only the ownership of the bonds and the right of the plaintiffs to bring the suit, the claim being that one Jones, a citizen of Alabama, was the real owner, and that the plaintiffs *3 held them only as security for a debt which he owed, less in amount than the bonds. The amount of the debt nowhere appears in the pleadings, though it is admitted that the bonds were held as security only.
Conceding all that is claimed in the argument opposing this motion, to wit, that the judgment in this action will be conclusive in another by the present plaintiffs upon the same bonds as to the liability of the defendants upon the bonds to the extent of the debt of Jones, for which they are held, still our jurisdiction cannot be maintained, unless it also appears that this debt exceeds $5,000. Prima facie, the judgment against a defendant in an action for money is the measure of our jurisdiction in his behalf. This prima facie case continues until the contrary is shown; and, if jurisdiction is invoked because of the collateral effect a judgment may have in another action, it must appear that the judgment conclusively settles the rights of the parties in a matter actually in dispute, the sum or value of which exceeds the required amount. No issue was raised here as to how much was actually due the plaintiffs from Jones, and the testimony is by no means clear upon that subject. Certainly there is nothing in the record which concludes the parties upon that question; and, as it rests upon the plaintiff in error to establish our jurisdiction affirmatively before we can proceed, the writ is
Dismissed.